Case 3:17-cv-05769-RJB Document 223-13 Filed 01/02/20 Page 1 of 9




 WHITEHEAD DECLARATION
                                           EXHIBIT M
                                             Case 3:17-cv-05769-RJB Document 223-13 Filed 01/02/20 Page 2 of 9




                                                                 II III                                                    11
                                                                           iiii
i;
     li
                                                                          11111


                                                                                                                                                 i
                                                                                                   ss                                             ::tv!




                                                                                                                                                                          iffc




     I —
                                             mm iiplii;          mm                       m i 11
                                                                                                                                   iff
                                                                 1
                                                                             v^x    vl:     i

                                                                                                                                illHIBIIH||
                                                                                                                                                                  m
                                                                                   : ill iiiii




mr"
                    •g;,.
                                                                                                                                lllllllill
                                                                                                                  um
                                                                                                        J                                             .
                                                                                                            i     ;0

          ifiviiipiii' i-?!

          IP                                                                                                                                                 ?!

                       m                                                                    m.
                                                                                                                       4                                              &

                                                                                   ii



                    i       i
                                              m,          <&>'

                                                                                                                                       $

                                                                                                            : ;
                                                                   ii


               H r rU.S.
                       . iImmigration
                                '/>                     •
          f+M     m
                                      >• ;   ummM
                                             &rns a                                .                                            ::::                              EXHIBIT

                 m r : r r - ; . r ' r :• r r i r l i t                                                                                                       3^\                s
                                                                                                                                                           (&&£>
                                                                                                                                           iii




                                                                                                                                                          GEO-Nwauzor 018711
            Case 3:17-cv-05769-RJB Document 223-13 Filed 01/02/20 Page 3 of 9




                                                  Preface
In keeping with our commitmeni to transform the           limited English proficiency, improve the process for
immigration detention system, U.S. Immigration and        reporting and responding to complaints, and
Customs Enforcement (ICE) has revised its detention       increase recreation and visitation.
standards. These new standards, known as the              The PBNDS 2011 are also drafted to include a range
Performance-Based National Detention Standards            of compliance, from minimal to optimal. As such,
2011 (PBNDS 2011), are an important step in               these standards can be implemented widely, while
detention reform.                                         also forecasting our new direction and laying the
                                                          groundwork for future changes.
ICE is charged with removing aliens who lack lawful
status in the United States and focuses its resources     In closing, I would like to thank the ICE employees
on removing criminals, recent border entrants,            and stakeholders who provided significant input and
immigration fugitives, and recidivists. Detention is      dedicated many hours to revising these standards. I
an important and necessary part of immigration            appreciate the collaboration and support in this
                                                          important mission - reforming the immigration
enforcement. Because ICE exercises significant
                                                          detention system to ensure it comports with our
authority when it detains people, ICE must do so in
                                                          national expectations. The PBNDS 201 1 are an
the most humane manner possible with a focus on
                                                          important step in a multiyear process and I look
providing sound conditions and care. ICE detains          forward to continued collaboration within ICE, with
people for no purpose other than to secure their          state and local governments, nongovernmental
presence both for immigration proceedings and their       organizations. Congress, and all of our stakeholders
removal, with a special focus on those who represent      as we move forward in reforming our detention
a risk to public safety, or for whom detention is         system.
mandatory by law.
The PBNDS 20 J I reflect ICE's ongoing effort to tailor
the conditions of immigration detention to its
unique purpose. The PBNDS 201 1 are crafted to
improve medical and mental health services, increase
                                                          John Morton
access to legal services and religious opportunities,
                                                          Director
improve communication with detainees with no or




Preface                                                                                          PBNDS 2011



                                                                                             GEO-Nwauzor 018712
               Case 3:17-cv-05769-RJB Document 223-13 Filed 01/02/20 Page 4 of 9




                                           Table of Contents
1. SAFETY                                          1           4.4 Medical Care (Women)                               322
  1.1 Emergency Plans                                          4.5 Personal Hygiene                                   327
                                                    1
  1.2 Environmental Health and Safety              20          4.6 Significant Self-harm and Suicide Prevention and
  1.3 Transportation (by Land)                                     Intervention                                       331
                                                   38
                                                               4.7 Terminal Illness, Advance Directives and Death     338
2. SECURITY                                       51
                                                               4.8 Disability Identification, Assessment, and
   2.1 Admission and Release                       51
                                                                   Accommodation                                      344
   2.2 Custody Classification System               62
   2.3 Contraband                                  80
                                                             5. ACTIVITIES                                            358
   2.4 Facility Security and Control                           5.1 Correspondence and Other Mail                      358
                                                   84
   2.5 Funds and Personal Property                 94          5.2 Trips for Non-Medical Emergencies                  365
   2.6 Hold Rooms in Detention Facilities         104          5.3 Marriage Requests                                  368
   2.7 Key and Lock Control                                    5.4 Recreation                                         371
                                                  109
   2.8 Population Counts                          117          5.5 Religious Practices                                376
   2.9 Post Orders                                             5.6 Telephone Access                                   386
                                                  121
   2.10 Searches of Detainees                                  5.7 Visitation                                         393
                                                  124
   2.11 Sexual Abuse and Assault Prevention and                5.8 Voluntary Work Program                             407
       Intervention                               134        6. JUSTICE                                               412
   2.12 Special Management Units                  181           6.1 Detainee Handbook                                 412
   2.13 Staff-Detainee Communication              199           6.2 Grievance System                                  416
   2.14 Tool Control                              203          6.3 Law Libraries and Legal Materials                  424
   2.15 Use of Force and Restraints               211          6.4 Legal Rights Group Presentations                   438
3. ORDER                                          226        7. ADMINISTRATION AND MANAGEMENT                         445
   3.1 Disciplinary System                        226          7.1 Detention Files                                    445
4. CARE                                           241           7.2 Interview and Tours                               449
  4.1 Food Service                                             7.3 Staff Training                                     457
                                                  241
   4.2 Hunger Strikes                                          7.4 Detainee Transfers.                                461
                                                  268
   4.3 Medical Care                               272          7.5 Definitions                                        468




Table of Contents                                       ii                                              PBNDS 2011
                                                                                              (Revised December 2016)



                                                                                                       GEO-Nwauzor 018713
            Case 3:17-cv-05769-RJB Document 223-13 Filed 01/02/20 Page 5 of 9




                                                              good order of the facility.
5.8 Voluntary Work
                                                          2. Detainees shall be able to volunteer for work
    Program                                                  assignments but otherwise shall not be required
                                                             to work, except to do personal housekeeping.
I. Purpose and Scope
                                                          3. Essential operations and services shall be
This detention standard provides detainees                   enhanced through detainee productivity.
opportunities to work and earn money while
                                                          4. The negative impact of confinement shall be
confined, subject to the number of work
                                                             reduced through decreased idleness, improved
opportunities available and within the constraints of
                                                             morale and fewer disciplinary incidents.
the safety, security and good order of the facility.
                                                          5. Detainee working conditions shall comply with
While not legally required to do so, ICE/ ERO
                                                             all applicable federal, state and local work safety
affords working detainees basic Occupational Safety
                                                             laws and regulations.
and Health Administration (OSHA) protections.
                                                          6. There shall be no discrimination regarding
This detention standard apphes to the following
                                                             voluntary work program access based on any
types of facilities housing ICE/ERO detainees:
                                                             detainee's race, religion, national origin, gender,
  •   Service Processing Centers (SPCs) ;                    sexual orientation or disability.

  •   Contract Detention Facilities (CDFs); and           7. The facility shall provide communication
                                                             assistance to detainees with disabilities and
  •   State or local government facilities used by           detainees who are limited in their English
      ERO through Intergovernmental Service                  proficiency (LEP). The facility will provide
      Agreements (IGSAs) to hold detainees for more          detainees with disabilities with effective
      than 72 hours.                                         communication, which may include the
Procedures in italics are specifically required for          provision of auxihary aids, such as readers,
SPCs, CDFs, and Dedicated IGSA facilities. Non-              materials in Braille, audio recordings, telephone
dedicated IGSA facilities must conform to these              handset amplifiers, telephones compatible with
procedures or adopt, adapt or establish alternatives,        hearing aids, telecommunications devices for deaf
provided they meet or exceed the intent represented          persons (TTYs), interpreters, and note-takers, as
by these procedures.                                         needed. The facility will also provide detainees
                                                             who are LEP with language assistance, including
Various terms used in this standard may be defined
                                                             bilingual staff or professional interpretation and
in standard "7.5 Definitions."                               translation services, to provide them with
II. Expected Outcomes                                        meaningful access to its programs and activities.
                                                              All written materials provided to detainees shall
The expected outcomes of this detention standard
                                                              generally be translated into Spanish. Where
are as follows (specific requirements are defined in
                                                              practicable, provisions for written translation shall
"V. Expected Practices").
                                                              be made for other significant segments of the
1. Detainees may have opportunities to work and               population with limited English proficiency.
   earn money while confined, subject to the
                                                              Oral interpretation or assistance shall be provided
   number of work opportunities available and
                                                              to any detainee who speaks another language in
   within the constraints of the safety, security and
                                                              which written material has not been translated or


5.8 | Voluntary Work Program                            405                                           PBNDS 2011
                                                                                            (Revised December 2016)


                                                                                                 GEO-Nwauzor 019095
              Case 3:17-cv-05769-RJB Document 223-13 Filed 01/02/20 Page 6 of 9




  who is illiterate.                                         perimeter of non-dedicated IGSA facilities.

III. Standards Affected                                      In SPCs, CDFs, and dedicated IGSAs, low custody
                                                             detainees may work outside the secure perimeter on
This detention standard replaces "Voluntary Work              facility grounds. They must be direcdy supervised at
Program" dated 12/2/2008.                                    a ratio of no less than one staff member to four
This detention standard incorporates the                     detainees. The detainees shall be within sight and
requirements regarding detainees' assigned to work           sound of that staffmember at all times.
outside of a facility's secure perimeter originally          C. Personal Housekeeping Required
communicated via a memorandum to all Field Office
Directors from the Acting Director of U.S.                   Work assignments are voluntary; however, all
Immigration and Customs Enforcement (ICE)                    detainees are responsible for personal housekeeping.
Enforcement and Removal Operations (ERO)                     Detainees are required to maintain their immediate
(11/2/2004).                                                 living areas in a neat and orderly manner by:

IV. References                                               1. making their bunk beds daily;
                                                             2. stacking loose papers;
American Correctional Association, Performance-
based Standards for Adult Local Detention                    3. keeping the floor free of debris and dividers free
Facilities, 4th Edition: 4-ALDF-5C-06, 5C-08, 5C-               of clutter; and
11 (M), 6B-02.                                               4. refraining from hanging/draping clothing,
ICE/ERO Performance-based National Detention                    pictures, keepsakes, or other objects from beds,
Standards 2011:                                                 overhead lighting fixtures or other furniture.

 •    "1.2 Environmental Health and Safety"; and             D. Detainee Selection
 •    "4.1 Food Service."                                    The facility administrator shall develop site-specific
                                                             rules for selecting work detail volunteers. These site-
V. Expected Practices                                        specific rules shall be recorded in a facility procedure
                                                             that shall include a voluntary work program
A. Voluntary Work Program
                                                             agreement. The voluntary work program agreement
Detainees shall be provided the opportunity to               shall document the facility's program and shall be in
participate in a voluntary work program. The                 compliance with this detention standard.
detainee's classification level shall determine the type
                                                             The primary factors in hiring a detainee as a worker
of work assignment for which he/she is eligible.
                                                             shall be his/her classification level and die specific
Generally, high custody detainees shall not be given
                                                             requirements of die job.
work opportunities outside their housing'
units/living areas. Non-dedicated IGSAs will have            1. Staff shall present the detainee's name to the shift
discretion on whether or not they will allow                    supervisor or the requesting department head.
detainees to participate in the voluntary work               2. The shift supervisor or department head shall
program.                                                        review the detainee's classification and other
B. Work Outside the Secure Perimeter                            relevant documents in die detainee's detention
                                                                 file.
ICE detainees may not work outside the secure
                                                             3. The shift supervisor or department head shall


5.8 | Voluntary Work Program                               406                                        PBNDS 2011
                                                                                            (Revised December 2016)


                                                                                                  GEO-Nwauzor 019096
             Case 3:17-cv-05769-RJB Document 223-13 Filed 01/02/20 Page 7 of 9




   assess the detainee's language skills because these       H, Hours of Work
   skills affect die detainee's ability to perform die
                                                             Detainees who participate in the volunteer work
   specific requirement of the job under
                                                             program are required to work according to a
   supendsion. To the extent possible, work
                                                             schedule.
   opportunities shall be provided to detainees who
   are able to communicate with supernsing staff             The normal scheduled workday for a detainee
   effectively and in a manner diat does not                 employed full time is a maximum of 8 hours.
   compromise safety and security.                           Detainees shall not be permitted to work in excess of
                                                             8 hours daily, 40 hours weekly.
4. Inquiries to staff about the detainee's attitude and
   behavior may be used as a factor in die                   Unexcused absences from work or unsatisfactory
   supendsor's selection.                                    work performance may result in removal from the
                                                             voluntary work program.
Staff shall explain the rules and regulations as well as
privileges relating to the detainee worker's status.         I. Number of Details in One Day
The detainee shall be required to sign a voluntary
                                                             The facility administrator may restrict the number of
work program agreement before commencing each
                                                             work details permitted a detainee during one day.
new assignment. Completed agreements shall be
filed in the detainee's detention file.                      In SPCs, CDFs, and dedicated IGSAs a detainee may
                                                             participate in only one work detail per day.
E. Special Details
                                                             J. Establishing Detainee Classification
Detainees may volunteer for temporary work details
that occasionally arise. The work, which generally              Level
lasts from several hours to several days, may involve        If the facility cannot establish the classification level
labor-intensive work.                                        in which the detainee belongs, the detainee shall be
F. Discrimination in Hiring Prohibited                       ineligible for the voluntary work program.

Detainees shall not be denied voluntary work                 K. Compensation
opportunities on the basis of such factors as a              Detainees shall receive monetary compensation for
detainee's race, religion, national origin, gender,          work completed in accordance with the facility's
sexual orientation or disability.                            standard policy.
G. Detainees with Disabilities                               The compensation is at least $1.00 (USD) per day.
                                                             The facility shall have an established system that
The facility shall allow, where possible, detainees
                                                             ensures detainees receive the pay owed them before
with disabilities to participate in the voluntary work
                                                             being transferred or released.
program in appropriate work assignments.
Consistent with the procedures outlined in Standard          L Removal of Detainee from Work Detail
4.8 "Disability Identification, Assessment, and
                                                             A detainee may be removed from a work detail for
Accommodation," the facility shall provide
                                                             such causes as:
reasonable accommodations and modifications to its
policies, practices, and/or procedures to ensure that        1. unsatisfactory performance;
detainees with disabilities have an equal opportunity        2. disruptive behavior, threats to security, etc.;
to access, participate in, and benefit from the
voluntary work programs.                                     3. physical inabiHty to perform the essential



5.8 | Voluntary Work Program                               407                                         PBNDS 2011
                                                                                             (Revised December 2016)


                                                                                                    GEO-Nwauzor 019097
              Case 3:17-cv-05769-RJB Document 223-13 Filed 01/02/20 Page 8 of 9




   elements of the job due to a medical condition or       standards.
   lack of strength;
                                                           The facility administrator shall ensure that all
4. prevention of injuries to the detainee; and/or          department heads, in collaboration with the facility's
                                                           safety/training officer, develop and institute
5. a removal sanction imposed by the Institution
   Disciplinary Panel for an infraction of a facility      appropriate training for all detainee workers.
   rule, regulation or policy.                             1. The voluntary work program shall operate in
When a detainee is removed from a work detail, the            compliance with the following codes and
facility administrator shall place written                    regulations:
documentation of the circumstances and reasons in              a. Occupational Safety and Health Administration
the detainee detention file.                                      (OSHA) regulations;
Detainees may file a grievance to the local Field              b. National Fire Protection Association 101 Life
Office Director or facility administrator if they                 Safety Code; and
believe they were unfairly removed from work, in
                                                               c. International Council Codes (ICC).
accordance with standard "6.2 Grievance System."
                                                               Each facility administrator's designee is
M. Detainee Responsibility                                     responsible for providing access to complete and
The facility administrator shall establish procedures          current versions of the documents listed above.
for informing detainee volunteers about on-the-job             The facility administrator shall ensure that the
responsibilities and reporting procedures.                     facility operates in compliance with all applicable
The detainee is expected to be ready to report for             standards.
work at the required time and may not leave an             2. Upon a detainee's assignment to a job or detail,
assignment without permission.                                the supervisor shall provide thorough instructions
1. The detainee shall perform all assigned tasks              regarding safe work methods and, if relevant,
   diligently and conscientiously.                            hazardous materials, including:

2. The detainee may not evade attendance and                   a. safety features and practices demonstrated by
   performance standards in assigned activities nor               the supervisor; and
   encourage others to do so.                                  b. recognition of hazards in the workplace,
3. The detainee shall exercise care in performing                 including the purpose for protective devices
   assigned work, using safety equipment and taking               and clothing provided, reporting deficiencies
   other precautions in accordance with the work                  to their supervisors (staff and detainees who
   supervisor's instructions.                                     do not read nor understand English shall not
                                                                  be authorized to work with hazardous
4. In the event of a work-related injury, the detainee
                                                                  materials).
   shall notify the work supervisor, who shall
   immediately implement injury-response                          A detainee shall not undertake any assignment
   procedures.                                                    before signing a voluntary work program
                                                                  agreement that, among other things, confinns
N. Detainee Training and Safety                                   that the detainee has received and understood
All detention facilities shall comply with all                    training from the supervisor about the work
applicable health and safety regulations and                      assignment.



5.8 | Voluntary Work Program                             408                                        PBNDS 2011
                                                                                          (Revised December 2016)


                                                                                                GEO-Nwauzor 019098
            Case 3:17-cv-05769-RJB Document 223-13 Filed 01/02/20 Page 9 of 9




     The voluntary work program agreement,                 procedures for immediately and appropriately
     which each detainee is required to sign prior         responding to on-the-job injuries, including
     to commencing each new assignment, shall be           immediate notification of ICE/ERO.
     placed in the detainee's detention file.              If a detainee is injured while performing his/her
3. For a food service assignment, medical staff, in        work assignment:
   conjunction with the U.S. Public Health Service,        1. The work supervisor shall immediately notify
   shall ensure that detainees are medically screened         facility medical staff. In the event the accident
   and certified before undertaking the assignment.           occurs in a facility that does not provide 24-hour
4. The facility shall provide detainees with safety           medical care, the supervisor shall contact the on-
   equipment that meets OSHA and other standards              call medical officer for instructions.
   associated with the task performed.                     2. First aid shall be administered as necessary.
5. The facility administrator shall ensure that the        3. Medical staff shall determine what treatment is
   facility operates in compliance with all applicable        necessary and where that treatment shall take
   standards.                                                 place.
0. Detainee Injury and Reporting                           4. The work supervisor shall complete a detainee
   Procedures                                                 accident report and submit it to the facility
                                                              administrator for review and processing and file it
The facility administrator shall implement
                                                              in the detainee's detention file and A-file.




5.8 | Voluntary Work Program                             409                                        PBNDS 2011
                                                                                          (Revised December 2016)


                                                                                                GEO-Nwauzor 019099
